Citation Nr: 9924996	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-13 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for vision problems.

2.  Entitlement to service connection for a chronic back 
disability.

3.  Entitlement to service connection for residuals of frozen 
feet.

4.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1945 
to November 1948 and from January 1951 to August 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California

In a rating decision dated in May 1991, the RO denied 
entitlement to service connection for frostbite of the feet 
and disc disease of the upper and lower back.  There is no 
indication that the RO mailed notice of that decision to the 
veteran, and the decision, accordingly, did not become final.  
38 C.F.R. § 20.302(a) (1998) (notice of disagreement must be 
filed within one year of the date notice of the determination 
is mailed to the claimant); see Norris v. West, 12 Vet. App. 
413, 422 (1999) (Where VA fails to comply with procedural 
requirements during adjudication process, the claim remains 
pending).

In a June 1996, rating decision the RO granted service 
connection for PTSD, and denied service connection for vision 
problems, a chronic back disability, and frozen feet.  
Service connection had previously been in effect for anxiety 
neurosis evaluated as 50 percent.  In the June 1996 rating 
decision, the RO characterized the veteran's disability as 
PTSD with anxiety, and continued the 50 percent disability 
rating.  

The veteran was afforded the opportunity for a hearing before 
a member of the Board in Washington, DC, in May 1999, but did 
not appear.  In June 1999, the RO forwarded to the Board 
evidence received with regard to the veteran's appeal.  Later 
in June 1999, the veteran requested that consideration of his 
appeal be deferred for 30 days so that he could submit 
additional information.  Additional evidence was received 
later that month.


REMAND

In his notice of disagreement received in September 1996, the 
veteran asserted that he has vision problems as the result of 
diabetes, which was in turn due to an injury during service.  
Service connection for diabetes was denied by the RO in a 
December 1986 rating decision.  In a confirmed rating 
decision dated in January 1989, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for diabetes.  Since notice of 
the December 1986 rating decision was never mailed to the 
veteran, that decision did not become final.  His September 
1996, statement can be seen as a notice of disagreement with 
the December 1986 rating decision.  Stokes v. Derwinski, 1 
Vet. App. 201 (1991) (holding a statement submitted 
subsequent to a rating decision, but prior to notice of that 
decision, could constitute a notice of disagreement with that 
rating decision).  The RO has not issued a statement of the 
case in response to the notice of disagreement.  The issue 
must, therefore, be remanded to the RO for the issuance of a 
statement of the case.  38 U.S.C.A. § 7105; see Tablazon v. 
Brown, 8 Vet. App. 359, 361 (1995) (the filing of a notice of 
disagreement initiates the appellate process); see also 
Ledford v. West, 136 F.3d 776 (Fed. Cir 1998); Collaro v. 
West, 136 F.3d 1304 (Fed. Cir. 1998); Buckley v. West, 12 
Vet. App. 76 (1998).

The issue of entitlement to service connection for diabetes 
mellitus is inextricably intertwined with that of entitlement 
to service connection for vision problems.  Consideration of 
the latter issue must, accordingly, be deferred, pending 
development of the issue of entitlement to service connection 
for diabetes.

Under the provisions of 38 C.F.R. § 20.1304(c) (1998), 
pertinent evidence submitted on appeal, must be initially 
reviewed by the RO unless a valid waiver of consideration has 
been received.  No such waiver has been received in this 
case.  

Beginning in November 1997, pertinent evidence has been 
received at the RO and the Board pertaining to the claims for 
service connection for disabilities of the feet and back, and 
the claim for a higher evaluation for the service connected 
psychiatric disability.  These records have not been reviewed 
by the RO and there has been no waiver of such review.  

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who have treated the veteran for his 
psychiatric disability.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file and associate them with the 
claims folder. 

2.  The veteran should be accorded a VA 
psychiatric examination in order to 
determine the severity of his service-
connected psychiatric disorder.  The 
claims file and a copy of this REMAND 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies 
that are deemed necessary for an 
equitable assessment.  The examination 
should provide a Global Assessment of 
Functioning Scale sore and explain what 
the assigned score represents.  

3.  The RO should then readjudicate the 
issues of entitlement to a rating in 
excess of 50 percent for PTSD, 
entitlement to service connection for a 
chronic back disability, and entitlement 
to service connection for residuals of 
frozen feet with consideration of all the 
evidence of record, including that which 
was associated with the claims folder 
subsequent to the issuance of the October 
1997 supplemental statement of the case.  

4.  The RO should issue a supplemental 
statement of the case as to all issues 
remaining on appeal including the issue 
of entitlement to service connection for 
diabetes mellitus.  The veteran should be 
informed of the steps necessary to 
perfect his appeal as to that issue.

Then, the case should be returned to the Board for final 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


Error! Not a valid link



